       Case 5:18-cv-01039-JKP-RBF Document 120 Filed 08/13/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ALEXANDER STROSS,

               Plaintiff,

v.                                               No. SA-18-CV-01039-JKP

HEARST COMMUNICATIONS, INC.,
HEARST CORPORATION, HEARST
NEWSPAPERS, LLC,       HEARST
NEWSPAPERS II, LLC, HEARST SE-
ATTLE MEDIA, LLC, HEARST ME-
DIA SERVICES CONNECTICUT,
LLC, MIDLAND PUBLISHING COM-
PANY. LLC, HURON PUBLISHING
COMPANY, LLC, EDWARDSVILLE
PUBLISHING COMPANY, LLC,

               Defendants.


                                           ORDER



     This matter is before the Court upon Plaintiff’s Opposed Motion for Leave to File Second

Amended Complaint (Doc. 74); Plaintiff’s Opposed Motion to Modify Scheduling Order and

Motion for Rule 37(d) Sanctions (Doc. 76); and Plaintiff’s Motion to Overrule Objections and

Compel Responses to Discovery (Doc. 79). A hearing on these pending motions is hereby sched-

uled for Thursday, August 27, 2020 at 10:00 AM by Zoom video conference.

     The Zoom call-in information will be forwarded to all the parties by Magda Muzza, the

Courtroom Deputy. Should counsel not receive the call-in information of have any questions,

please contact Ms. Muzza at least 48 hours prior to the hearing at (210) 244-5021 or Mag-

da_Muzza@txwd.uscourts.gov.
     Case 5:18-cv-01039-JKP-RBF Document 120 Filed 08/13/20 Page 2 of 2




IT IS SO ORDERED.
SIGNED this 13th day of August, 2020.




                                  JASON PULLIAM
                                  UNITED STATES DISTRICT JUDGE




                                         2
